Citation Nr: 0505586	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02-15 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a right knee disorder, 
including as secondary to a service-connected left knee 
disorder.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1952 to September 1973.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2001 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Reno, Nevada, that also denied service 
connection for a cardiovascular disorder, to include 
hypertension.  While the veteran submitted a Notice of 
Disagreement with regard to both issues, he withdrew his 
claim for entitlement to service connection for hypertension 
in May 2002.

In November 2003, the Board remanded the matter for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his right knee disorder is related 
to service.  He also asserts that his right knee disorder was 
caused or aggravated by his service-connected left knee 
disorder.  

The law provides that service connection will be granted for 
a disability if it is shown that such disability resulted 
from an injury suffered or disease contracted in line of 
duty, or from aggravation in line of duty of a preexisting 
injury or disease.   38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Additionally, service connection may be established 
on a secondary basis if the claimed disability is shown to be 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.  Furthermore, if a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).
The veteran submitted a statement from an Orthopedic Surgeon 
with the Air Force who indicated the following:  "[The 
veteran] is a patient who is status post bilateral total knee 
arthroplasty.  It is very possible that the second knee was 
made worse by having the first knee replaced.  His favoring 
and unnatural gait could have led to the second knee needing 
to be replaced."

In the November 2003 remand, the Board requested that the 
veteran be examined for an opinion to ascertain the 
likelihood that his right knee disability is related to 
service or to his  service-connected left knee disability.  
Specifically, remand directives stated: "The examiner should 
be asked to provide a medical opinion as to whether it is at 
least as likely as not that the veteran's current right knee 
disability is related to his active service, including the 
1955 knee injury in service, or is proximately due to, or 
aggravated by (and if so, to what degree?) his service-
connected left knee disability.  The examiner should explain 
the rationale for any opinion given."

The veteran was examined pursuant to the remand in January 
2004.  The examiner initially provided an opinion linking the 
veteran's right knee disability to reported events in service 
and also indicating that the right knee disability was 
aggravated to some extent by the left knee disability.  After 
the examiner had the opportunity to review the claims folder, 
she issued an amended report concluding that it was less 
likely than not that the injury reported in the service 
medical records was severe enough to result in arthritis 
leading to a knee replacement.  The examiner further stated 
that "arthritis in one knee does not cause arthritis in the 
opposite knee, although if there is already arthritis, there 
can be aggravation of the underlying arthritis due to gait 
disturbance from the more badly damaged knee."

The VA examiner's opinion is nonresponsive to that portion of 
the November 2003 remand seeking an opinion as to whether the 
right knee disability was "aggravated by (and, if so, to 
what degree?) his service connected left knee disability."  
Note Allen, supra.  This is a matter that must be addressed 
in the instant case, and requires competent medical evidence.  
Furthermore, a remand by the Board confers on the appellant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Given the above, the Board has no recourse but to remand the 
case to the RO for completion of the development previously 
sought.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran's claims file should be 
returned (if possible to the VA physician 
who examined the veteran in January 2004, 
if not to another VA orthopedic 
specialist who will have an opportunity 
to review the complete file) for a more 
detailed and responsive opinion regarding 
the etiology of the veteran's right knee 
disability.  Specifically, the reviewing 
physician should opine whether it is at 
least as likely as not that the veteran's 
current right knee disability is 
proximately due to, or (particularly or) 
aggravated by (and if so, to what 
degree?) his service-connected left knee 
disability.  The physician must explain 
the rationale for any opinion given.

2.  The RO should review the claim.  If 
it remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board.

The purpose of this remand is to ensure development 
previously sought is completed.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


